Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-9 are withdrawn and canceled
Claim 10 is allowed

Election/Restrictions
Applicant’s election without traverse of claim 10 in the reply filed on 06/11/2022 is acknowledged.

This application is in condition for allowance except for the presence of claims 1-9 directed to product non-elected without traverse.  
Accordingly, claims 1-9 been cancelled.

Remarks/Interview 
The examiner proposed amending claim 10, in favor of allowance, by amending the following items, 
Correctly change “per-sputtering” to “pre-sputtering”, line 12 in page 4.
Correctly change “for15” to “for 15, line 12 in page 4.
Delete “such as oxides”, lines 22-23 in page 4.
The applicant agreed to the proposed amendment. See attached interview summary.

EXAMINER’S AMENDMENT
Please replace the entirety of claims 1-9 in pages 2-4, with the following:
1-9. (canceled).

Please replace the entirety of line 12 in page 4, of
“S4) performing per-sputtering for the dielectric layer B for15 minutes; depositing”
With:
“S4) performing pre-sputtering for the dielectric layer B for 15 minutes; depositing”.

Please replace the entirety of lines 22-23 in page 4, of
“S7) performing pre-sputtering for 10 minutes with Ar to remove impurities such as oxides on the target surface; depositing a SiN dielectric layer F with a thickness of”
With:
“S7) performing pre-sputtering for 10 minutes with Ar to remove impurities on the target surface; depositing a SiN dielectric layer F with a thickness of”

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
None of the prior arts of record disclose or suggest the claimed invention, including having silicon oxide substrate coated with silver film, silver film coated with silicon carbide, silicon carbide coated with magnesium fluoride, magnesium fluoride coated with silicon carbide, silicon carbide coated with magnesium fluoride, magnesium fluoride coated with silicon oxide, silicon oxide coated with silicon nitride, silicon nitride coated with silicon oxide, with the claimed thicknesses and deposition process of each individual layer, forming the claimed multilayer structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718